                      MARC S. CWIK, ESQ.
                    1 Nevada Bar No. 006946
                      LEWIS BRISBOIS BISGAARD & SMITH LLP
                    2 6385 S. Rainbow Boulevard, Suite 600
                      Las Vegas, Nevada 89118
                    3 702.893.3383
                      FAX: 702.893.3789
                    4 E-Mail: Marc.Cwik@lewisbrisbois.com

                    5 Attorneys for Defendant Silver Terrace II
                      Landscape Maintenance Association
                    6

                    7                               UNITED STATE DISTRICT COURT
                    8                        DISTRICT OF NEVADA, SOUTHERN DIVISION
                    9

                   10 BANK OF AMERICA, N.A.,                            CASE NO. 3:16-CV-00714-MMD-WGC
                   11                 Plaintiff,
                                                                        STIPULATION AND ORDER TO EXTEND
                   12          v.                                       TIME FOR DEFENDANT SILVER
                                                                        TERRACE II LANDSCAPE
                   13 SILVER TERRACE II LANDSCAPE                       MAINTENANCE ASSOCIATION TO FILE
                      MAINTENANCE ASSOCIATION;                          RESPONSE TO PLAINTIFF’S
                   14 RAVENSTAR INVESTMENTS, LLC;                       COMPLAINT
                      RONALD L. BRANDON; PHIL FRINK &
                   15 ASSOCIATES, INC.; GAYLE A. KERN,                  [SECOND REQUEST]
                      LTD. DBA KERN & ASSOCIATES, LTD.,
                   16
                                 Defendants.
                   17

                   18
                               IT IS HEREBY STIPLATED between Plaintiff Bank of America, N.A. (“Plaintiff”), by and
                   19
                        through its counsel of record, and Donna M. Wittig, Esq. of the law firm AKERMAN LLP, and
                   20
                        Silver Terrace II Landscape Maintenance Association (“Silver Terrace”), by and through its counsel
                   21
                        of record Marc S. Cwik, Esq. of the law firm LEWIS BRISBOIS BISGAARD & SMITH LLP that
                   22
                        the time for Silver Terrace to file a Response to Plaintiff’s Complaint [ECF No. 1], now that the
                   23
                        Stay of Proceedings has been lifted [ECF No. 93], is hereby extended up to and including
                   24
                        November 15, 2019.
                   25
                        ///
                   26
                        ///
                   27
                        ///
LEWIS              28
BRISBOIS
BISGAARD                                                               1
& SMITH LLP
ATTORNEYS AT LAW
                    1            This is the first request for an extension after the Court ruled upon Silver Terrace’s

                    2 Renewed Motion to Dismiss [ECF No. 74] and it is not intended to cause delay, but is made in good

                    3 faith after discussions between counsel to allow time for Ravenstar Investments, LLC (“Ravenstar”)

                    4 to address its current lack of having counsel of record in this matter under the Amended Discovery

                    5 Plan and Scheduling Order [ECF No. 96] and to allow time for the parties through counsel to

                    6 explore early resolution of Plaintiff’s claims and Ravenstar’s counter-claim and cross-claims.

                    7

                    8 DATED this 24th day of October, 2019.                      DATED this 24th day of October, 2019

                    9
                        LEWIS BRISBOIS BISGAARD & SMITH LLP AKERMAN LLP
                   10

                   11  /s/ Marc S. Cwik                                           /s/ Donna M. Wittig
                   12 MARC    S. CWIK, ESQ.                                      ARIEL E. STERN, ESQ.
                      Nevada Bar No. 6946                                        Nevada Bar No. 8276
                   13 6385 S. Rainbow Boulevard, Suite 600                       DONNA M. WITTIG, ESQ.
                      Las Vegas, NV 89118                                        Nevada Bar No. 11015
                   14                                                            1160 Town Center Drive, Suite 330
                      Attorneys for Defendant/Cross Defendant Silver             Las Vegas, NV 89144
                   15
                      Terrace II Landscape Maintenance Association
                   16                                                            Attorneys for Plaintiff Bank of America, N.A.

                   17
                                 IT IS SO ORDERED.
                   18

                   19
                                 ________________________________________
                   20            UNITED STATES MAGISTRATE JUDGE

                   21            DATED: October 25, 2019
                   22

                   23

                   24

                   25

                   26

                   27
LEWIS              28
BRISBOIS
BISGAARD                                   S&O to Extend Time for Silver Terrace II to Answer Plaintiffs Complaint
& SMITH LLP
ATTORNEYS AT LAW        4812-9002-1289.1                                     2                          3:16-CV-00714-MMD-WGC
